10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-04760-NIQA Document 8 Filed 12/10/18 Page 1 of 1

PROOF OF SERVICE

I, GEOFFREY THOMAS, declare:

I am a Registered Process Server (REG #2015321035) and was instructed to serve process in the
matter between Andrew Perrong vs. MS International Enterprises (MSIE) d/b/a Certified
Enrollment Center, Kashan Charles Riley, Jane Darlene Riley, Jawad Nesheiwat, and DOES I-
100 (Civil Action No. 18-4760) on the following person or entity. I was on the dates herein
mentioned over the age of eighteen years and not a party to this action. I am authorized to serve
legal process in the State of California. The following facts are within my personal knowledge and
if sworn as a witness I can and will truthfully and competently testify thereto. I delivered a copy

of the following:

SUMMONS IN A CIVIL ACTION

by delivery to:
JAWAD NESHEIWAT at 2 FORREST STREET LADERA RANCH, CA 92694

MANNER OF SERVICE: DATE: NOVEMBER 14, 2018
[X] Personal Service TIME: 8:03PM
[ ] Substituted Service

[ ] Other:

I declare under penalty of perjury under the laws of the State of California that the forgoing is true
and correct and this declaration is executed on NOVEMBER 23, 2018 at LOS ANGELES,

 

California.

 

COUNTY OF LOS ANGELES

REG #2015321035

5350 WILSHIRE BOULEVARD #1505
LOS ANGELES, CA 90036

FEE FOR SERVICE $125

 

 

RPS:2015321035

 

 

 

 
